DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17-20, 22, & 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1-14, 17-20, & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a first support fitting & second support fitting or a spar fitting and wing fitting, respectively.  The specification and figures do not disclose a second link connected to the same support fitting as the first link, although this is what is recited in the claims.  
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  it is unclear how or what is moving the wing flap and further, it is unclear what is being coupled.  There is so much missing that the claim does not make sense and that it is unclear how this method is happening or how moving the flap and bearing a load or related or linked to one another.  It appears that the method needs to include the method of the support fittings and the first and second links and how they relate to the primary and secondary couplings and wing flap.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13, 17, 19, 20, 22, & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (Pub No. US 2002/0047068 A1).  
Regarding claim 1
	Uchida teaches an apparatus (See figures 1, 4, 5, 7, & 8) for supporting a wing flap (See figures 1, 4, 7, & 8, ref # F/11) of an aircraft, (See paragraph 0034) the apparatus comprising: a support fitting (See figures 4, 7 & 8, ref # 21 & 22) configured to be coupled to a wing (See figures 1, 4, 7, & 8, ref # W) of the aircraft; a first link (See figures 4, 7 & 8, ref # 23) coupled to the support fitting (See figures 4, 7 & 8, ref # 21) and configured to be hingedly coupled to the wing flap; (See figures 4, 7 & 8, ref # F/11) and a second link (See figures 4, 7 & 8, ref # 24) separably coupled to the support fitting (See figures 4, 7 & 8, ref # 22) and configured to be hingedly coupled to the wing flap.  (See figures 4, 7 & 8, ref # F/11)  

Regarding claim 2
	Uchida teaches further comprising a fail-safe joint (See figures 4, 7 & 8, ref # p2) that couples the second link (See figures 4, 7 & 8, ref # 24) and the support fitting together.  (See figures 4, 7 & 8, ref # 22)  

Regarding claim 3
	Uchida teaches wherein the fail-safe joint (See figures 4, 7 & 8, ref # p2) is configured to separate the second link (See figures 4, 7 & 8, ref # 24) from the support fitting (See figures 4, 7 & 8, ref # 22) in response to a load (See paragraphs 0019-0020, & 0053-0055) having a predetermined magnitude.  (This is inherently done simply by breaking from a load greater than the load it is designed to handle)  

Regarding claim 4
	While Uchida is silent about a shear load, Uchida teaches the joints are pins (See paragraph 0058 & figures 4, 7, & 8, ref # p1-p4) or ball joints (See paragraph 0058 & figures 4, 7, & 8, ref # b1-b4) and aerodynamic loads from the flap are received by the links.  (See paragraphs 0019-0020, & 0053-0055)  
	Further, joint pins, sometimes called shear pins, fail due to shear stress/loads.  Therefore Uchida inherently teaches the load is a shear load.  

Regarding claim 13
	Uchida teaches wherein, with the wing flap (See figures 4, 7 & 8, ref # F/11) deployed: the first link (See figures 4, 7 & 8, ref # 23) is configured to receive a compressive load; (See paragraph 0053) and the second link (See figures 4, 7 & 8, ref # 24) is configured to receive a tensile load.  (See paragraph 0019-0020)  

Regarding claim 17
	Uchida teaches wherein the support fitting (See figures 4, 7 & 8, ref # 21 & 22) comprises: a spar fitting (See figures 4, 7 & 8, ref # 21) configured to be coupled to a spar (See figures 4, 7 & 8, ref # 15) of the wing; (See figures 4, 7 & 8, ref # W) and a wing fitting (See figures 4, 7 & 8, ref # 22) configured to be coupled to the spar (See figures 4, 7 & 8, ref # 15) under the wing.  (See paragraph 0041 & figures 4, 7 & 8, ref # W)  

Regarding claim 19
	Uchida teaches further comprising a carrier fitting, (See figures 4, 7 & 8, ref # 26) wherein: the first link (See figures 4, 7 & 8, ref # 23) is hingedly coupled (See figures 4, 7 & 8, ref # b1) to the carrier fitting; (See figures 4, 7 & 8, ref # 26) the second link (See figures 4, 7 & 8, ref # 24) is coupled (See figures 4, 7 & 8, ref # via 25) to the first link; (See figures 4, 7 & 8, ref # 23) and the carrier fitting (See figures 4, 7 & 8, ref # 26) is configured to be coupled to the wing flap.  (See figures 4, 7 & 8, ref # F/11)  

Regarding claim 20
	Uchida teaches wherein the carrier fitting (See figures 4, 7 & 8, ref # 26) comprises: a carrier first portion (See figures 4, 7 & 8, ref # end near b1) hingedly coupled to the first link; (See figures 4, 7 & 8, ref # 23) and a carrier second portion (See figures 4, 7 & 8, ref # opposite end) extending from the carrier first portion (See figures 4, 7 & 8, ref # end near b1) at an oblique angle.  (See figures 4, 7 & 8, ref # 26)  

Regarding claim 22
	Uchida teaches an aerodynamic system (See figures 1 & 2) of an aircraft, (See paragraph 0034) the aerodynamic system comprising: a support fitting (See figures 4, 7 & 8, ref # 21 & 22) configured to be coupled to a wing (See figures 4, 7 & 8, ref # W) of the aircraft; (See figures 1, 4, 5, 7, & 8) a first link (See figures 4, 7 & 8, ref # 23) coupled to the support fitting; (See figures 4, 7 & 8, ref # 21) a second link (See figures 4, 7 & 8, ref # 24) separably coupled to the support fitting (See figures 4, 7 & 8, ref # 22) and coupled (See figures 4, 7 & 8, ref # via 25) to the first link; (See figures 4, 7 & 8, ref # 23) a carrier fitting (See figures 4, 7 & 8, ref # 26) hingedly coupled to the first link; (See figures 4, 7 & 8, ref # 23) a wing flap (See figures 4, 7 & 8, ref # F/11) coupled to the carrier fitting; (See figures 4, 7 & 8, ref # 26) and a drive mechanism (See figures 7 & 8, ref # 28/32) configured to move the carrier fitting (See figures 4, 7 & 8, ref # 26) to move the wing flap (See figures 4, 7 & 8, ref # F/11) between a retracted position (See figure 7) and an extended position.  (See figure 8)  

Regarding claim 30
	Uchida teaches a method of supporting a wing flap (See figures 4, 7 & 8, ref # F/11) of an aircraft, (See paragraph 0034) the method comprising: moving the wing flap (See figures 4, 7 & 8, ref # F/11) to an extended position; (See figure 8) bearing a load applied to the wing flap (See figures 4, 7 & 8, ref # F/11) by a primary coupling; (See figures 4, 7 & 8, ref # p1) and bearing the load applied to the wing flap (See figures 4, 7 & 8, ref # F/11) by a secondary coupling (See figures 4, 7 & 8, ref # p2) upon failure of the primary coupling.  (See figures 4, 7 & 8, ref # p1)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (Pub No. US 2002/0047068 A1) as applied to claim 1 above, and further in view of Stephenson (EP Pub. No. 0,154,047 A1).  
Regarding claim 14
	Uchida does not teach wherein the second link comprises a double-layered construction.  
	However, Stephenson teaches wherein the second link comprises a double-layered construction.  (See page 7, last paragraph & figures 2, 7, & 8, ref # 22 & 24)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second link comprises a double-layered construction as taught by Stephenson in the aircraft of Uchida, so as to improve fail safety.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (Pub No. US 2002/0047068 A1) as applied to claim 17 above, and further in view of Stewart (Pub No. US 2013/0146711 A1).  
Regarding claim 18
	Uchida does not teach wherein the support fitting further comprises a backup fitting configured to be coupled to the spar opposite the spar fitting.  
	However, Stephenson teaches wherein the support fitting (See figure 2, ref # 144) further comprises a backup fitting (See figure 2, ref # 160) configured to be coupled to the spar (See figure 2, ref # 112) opposite the spar fitting.  (See paragraphs 0066, 0072, 0075-0076, & figure 2, ref # 144)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a support fitting further comprises a backup fitting configured to be coupled to the spar opposite the spar fitting as taught by Stephenson in the aircraft of Uchida, so as to stiffen the wing spar.  

Allowable Subject Matter
Claims 5 - 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, 112 issues need to be resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, 
The prior art does not disclose or suggest the claimed “wherein the fail-safe joint comprises: a primary coupling configured to bear a load between the second link and the support fitting; and a secondary coupling configured to bear the load between the second link and the support fitting upon failure of the primary coupling” in combination with the remaining claim elements as set forth in claim 5.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Dyckrup et al. (Pub No. US 2013/0327887 A1) discloses an aircraft and method, a wing, a flap, a support fitting, a 1st & 2nd link, a carrier fitting, the 1st & 2nd links coupled to the support fitting and the carrier fitting, and a primary & secondary coupling.  The reference Soenarjo (Pub No. US 2013/0087662 A1) discloses an aircraft and method, a wing, a flap, a support fitting, a 1st & 2nd link, a carrier fitting, failsafe pins that are hollow pins, and a primary & secondary coupling.  The reference Eichhorn et al. (Pub No. US 2012/0248257 A1) discloses an aircraft and method, a wing, a flap, a support fitting, a 1st & 2nd link, the 1st & 2nd links coupled to the support fitting and to each other, a failsafe joint, and a primary & secondary coupling.  The reference Brine (US Patent No. 4,542,869) discloses an aircraft and method, a wing, a flap, a support fitting, a 1st & 2nd link, a carrier fitting, the 1st & 2nd links coupled to the support fitting and the carrier fitting, and a primary & secondary coupling.  The reference Jennings (US Patent No. 5,207,400) discloses an aircraft and method, a wing, a flap, a support fitting, a 1st & 2nd link, a carrier fitting, the 2nd link has a double layer construction, and a primary & secondary coupling.  The reference Rogers et al. (US Patent No. 4,479,620) discloses an aircraft and method, a wing, a flap, a support fitting, a 1st & 2nd link, a carrier fitting, the 1st & 2nd links coupled to the support fitting, the carrier fitting, and to each other, and a primary & secondary coupling.  The reference Tsai et al. (Pub No. US 2021/0061442 A1) discloses an aircraft and method, a wing, a flap, a support fitting, a 1st & 2nd link, a carrier fitting, the 1st & 2nd links coupled to the support fitting, the carrier fitting, and to each other, and a primary & secondary coupling.  The reference Smeal et al. (Pub No. US 2022/0299063 A1) discloses an aircraft and method, a wing, a flap, a support fitting, a 1st & 2nd link, a carrier fitting, the 1st & 2nd links coupled to the support fitting, and the carrier fitting, and a primary & secondary coupling for coupling the 2nd link with the support fitting.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647